Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Alexander Leonov, D.D.S.
(O.I. File No. H-14-40702-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1620
Decision No. CR3651

Date: February 13, 2015

DECISION

The Inspector General (IG) of the U.S. Department of Health and Human Services (HHS)
notified Petitioner, Alexander Leonov, D.D.S., that he was being excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of five years under 42 U.S.C. § 1320a-7(a)(1). Petitioner requested a
hearing before an administrative law judge (ALJ) to dispute the exclusion. For the
reasons stated below, I conclude that the IG has a basis for excluding Petitioner from
program participation and that the five-year exclusion is mandated by law.

I. Background

By letter dated May 30, 2014, the IG notified Petitioner that he was being excluded from
Medicare, Medicaid, and all other federal health care programs for a period of five years,
pursuant to 42 U.S.C. § 1320a-7(a)(1). The IG advised Petitioner that the exclusion was

based on his conviction in the “Superior Court of California, County of Los Angeles, of a
criminal offense related to the delivery of an item or service under the Medicare or a
State health care program, including the performance of management or administrative
services relating to the delivery of items or services, under any such program.” IG
Exhibit (Ex.) 5.

Petitioner timely filed a request for hearing (RFH) and this case was assigned to me for
hearing and decision. On September 3, 2014, I convened a prehearing conference by
telephone, the substance of which is summarized in my Order and Schedule for Filing
Briefs and Documentary Evidence (Order), dated September 8, 2014. See 42 C.F.R.

§ 1005.6. Pursuant to the Order, the IG filed a brief (IG Br.) and five exhibits (IG Exs. 1-
5). Petitioner filed a response brief (P. Br.) with one exhibit (P. Ex. 1). The IG filed a
reply brief (IG Reply Br.).

II. Decision on the Record

Neither party objected to any of the proposed exhibits. Therefore, I admit them all into
the record. See Order 5.

Because both parties indicated that a hearing is not necessary in this case and that they
did not have any witnesses to offer, I decide this case on the basis of the written record.
IG Br. at 6; P. Br. at 4-5.

II. Issue

Whether the IG has a basis for excluding Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs for five years pursuant to 42 U.S.C.
§ 1320a-7(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).

IV. Findings of Fact, Conclusions of Law, and Analysis’

HHS must exclude an individual from participation in Medicare, Medicaid, and all other
federally-funded health care programs if that individual “has been convicted of a criminal
offense related to the delivery of an item or service under title XVIII or under any State
health care program.” 42 U.S.C. § 1320a-7(a)(1).

' My findings of fact and conclusions of law are set forth in italics and bold font.
A. Petitioner pled no contest in a California court to one count of Paying
Unlawful Medi-Cal Remuneration, and the court adjudged him guilty of that
crime and ordered Petitioner to pay $150,000 in restitution to the California
Health Care Deposit Fund.

Petitioner is a dentist licensed to practice in the state of California. IG Ex. 1. On May 2,
2011, the California Attorney General charged Petitioner with a one count felony offense
of Paying Unlawful Medi-Cal Remuneration, in violation of section 14107.2(b) of
California’s Welfare and Institutions code. The felony complaint alleged that Petitioner
“did willfully and unlawfully offer and pay remuneration to [two named individuals] in
return for the referral of patients for which payment may be made under the Medi-Cal
Act....” IG Ex. 2.

On May 10, 2011, Petitioner signed a plea agreement in which he agreed to either plead
guilty or no contest to the charge in the felony complaint and to pay restitution in the
amount of $150,000 to the California Health Care Deposit Fund. The California
Attorney General agreed to permit Petitioner’s crime to be reduced to a misdemeanor if
Petitioner complied with all of the terms of the plea agreement. IG Ex. 3.

On May 13, 2011, Petitioner pled nolo contendere to the charge of violating section
14107.2(b) of California’s Welfare and Institutions code, and the Superior Court of
California, County of Los Angeles, found Petitioner guilty of that offense. The Superior
Court ordered restitution to be paid to the California Attorney General with the check
made payable to “California Health Care.” On May 30, 2013, the California Attorney
General agreed to reduce Petitioner’s offense to a misdemeanor and the Superior Court
ordered Petitioner to serve probation. The Superior Court noted that Petitioner had paid
$110,000 in restitution and ordered the remaining $40,000 to be paid during Petitioner’s
probation. IG Ex. 4. By August 16, 2014, Petitioner had paid $130,000 in restitution.
P. Ex. 1.

B. Petitioner was convicted of a felony for the purposes of 42 U.S.C. § 1320a-
7(a)()).

Under 42 U.S.C. § 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense”
before he can be excluded. An individual is considered “convicted” when a judgment of
conviction has been entered by a federal, state, or local court or a plea of guilty or no
contest has been accepted in a federal, state, or local court. 42 U.S.C. § 1320a-7(i)(1),
(3). In the present matter, Petitioner entered a plea of no contest to a charge of violating
section 14107.2(b) of California’s Welfare and Institutions code, and the Superior Court
found Petitioner “guilty.” IG Exs. 3-4. A court record indicates that as of May 13, 2011,
the disposition of Petitioner’s case was “Convicted.” IG Ex. 4 at 1. Based on these facts
and Petitioner’s admission that he was convicted of a criminal offense (P. Br. at 1), I
conclude that Petitioner was convicted of a criminal offense.

C. Petitioner’s criminal offense of paying for the referral of Medi-Cal-eligible
patients is an offense related to the delivery of an item or service under
Medicaid, a state health care program.

An individual must be excluded from participation in any federal health care program if
the individual was convicted under federal or state law of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program. 42 U.S.C.

§ 1320a-7(a)(1); 42 C.F.R § 1001.101(a). A state health care program includes a state’s
Medicaid program. 42 C.F.R. § 1001.2 (definition of State health care program). Medi-
Cal is California’s Medicaid program. See Jesusa N. Romero, M.D., DAB CR380, at 1
n.1 (1995).

The requirement that the conviction be “related to” the delivery of health care items or
services means that there only needs to be a “nexus” or “common sense connection”
between the offense and the delivery of an item or service under a relevant program. See,
e.g., James O. Boothe, DAB No. 2530, at 3 (2013). Further, “[a]n offense may be
‘related to’ the delivery of an item or service even if the offense did not directly involve
the delivery of items or services. In addition, the offense need not have actually harmed
the program in any way.” Jd. at 4 (citations omitted).

Petitioner was convicted of paying remuneration to individuals who referred patients to
him for which Medi-Cal could be billed. See IG Exs. 2-4. The IG argues the following:

As indicated by the statute under which he was convicted,
Petitioner committed the offense to obtain Medicaid patient
referrals, i.e., to get patients for whom he could provide
services and bill Medicaid. Petitioner’s offense therefore has
a common-sense connection to or nexus with the delivery o:
services under Medicaid. Indeed, this forum has repeatedly
upheld convictions under section 1128(a)(1) for violations of
the Federal anti-kickback statute (42 U.S.C. § 1320a-7b(b), at
section § 1128B(b) of the Act), which contains the same
essential language as the state statute under which Petitioner
was convicted. See, e.g., Nimesh M. Patel, D.P.M., CR325
(2014) (exclusion upheld when based on conviction of one
count in violation of 42 U.S.C. § 1320a-7b(b)(1)(B) and
18 U.S.C. § 2 — no separate counts of violating any additional
fraud statutes); Andre Benony Celestin, M.D., CR144

(2006) (exclusion upheld when based solely upon the
conviction of one count of violating the Federal anti-kickback
statute).

IG Reply Br. at 2.

Petitioner denies that there is a nexus between the crime he was convicted of committing
and the delivery of items or services under the Medi-Cal program. Petitioner’s argument
focuses on an analysis that fraud or theft must be involved in the crime in order for it to
mandate exclusion. P. Br. at 2-4. In regard to his particular crime, Petitioner asserts:

Although there is general harm by providing gratuities, it is
not a harm to the Medicaid program as long as needed
services would have been provided in the absence of the
gratuity. This is exactly the case with Dr. Leonov.

Dr. Leonov has already paid $130,000.00 out of the
$150,000.00. ([P.] Ex. 1). Dr. Leonov will be making the
final payment on May 30, 2014 and his probation will be
lifted.

P. Br. at 5-6.

I do not agree with Petitioner’s argument because it does not take into account the fact
that Petitioner’s crime only has to be “related to” the delivery of items or services. In
another case involving a conviction under section 14107.2(b) of California’s Welfare and
Institutions code, an ALJ responded thusly to arguments very similar to those Petitioner
makes in this case:

It should be noted that the California Code’s blanket
prohibition of any remuneration (whether called a kickback,
bribe, or rebate) which is paid for a Medicaid referral directly
corresponds to section 1128B(b) of the Act, which also
criminalizes soliciting or receiving payments for referrals that
lead to the furnishing of goods or services payable by
Medicaid or Medicare. This indicates that Congress, as well
as the California legislature, chose to regard all irregular
payments linked to transactions reimbursable by
Medicaid/Medicare as inimical to the integrity of such
programs.

Thus, in the instant case, there is a common-sense connection
between a criminal offense and the Medicaid program.
Clarence H. Olson, DAB CR46 (1989). I conclude that the
delivery of items under Medicaid played an essential and
integral role in Petitioner’s criminal conduct and conviction.

Asadollah Amrollahifar, Ph.D., DAB CR238, at 4 (1992).

I agree with the ALJ’s reasoning in the Amrollahifar case. Petitioner’s crime involved
illegally obtaining patients for which he could bill Medi-Cal. Therefore, there is an
obvious nexus to providing services under the Medi-Cal program and Petitioner’s
criminal conduct.

The nexus in this case is strengthened by the fact that the Superior Court ordered
Petitioner to pay $150,000 to the California Health Care Deposit Fund. IG Exs. 3-4; P.
Ex. 1. Where an individual is convicted of a crime, “proof that any sentence based on
that conviction included the payment of restitution to a protected program creates a
rebuttable presumption of a nexus or common-sense connection between the conviction
and the delivery of an item or service under [that] program.” Johnnelle Johnson Bing,
DAB CR1938 at 6 (2009) (citing Alexander Nepomuceno Jamias, DAB CR1480 (2006)).
Similar to the present case, the petitioner in the Bing case had been ordered to pay
restitution to a state Medicaid program. Jd. The restitution Petitioner was ordered to pay
California’s Medi-Cal program strongly supports the conclusion of a nexus between
Petitioner’s crime and the delivery of items or services involving the Medicaid program.

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.
42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

V. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for the
statutory five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(3), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

